Citation Nr: 1417686	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-39 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought.  


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2013).


Duties to Notify and Assist

The Board is granting in full the benefit sought.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

To qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  

Although neither the United States Code nor the Code of Federal Regulations offers a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21- 1, Part VI, para. 7.09(a)(7) defines that term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

Service connection is in effect for (1) hypertensive cardiovascular disease associated with hypertension, rated as 60 percent disabling from September 12, 1998; (2) residuals, arthrotomy, left knee, with chondromalacia, osteoarthritis, and scars, rated as 10 percent disabling from February 10, 1979; (3) hypertension, rated as 10 percent disabling from June 22, 1987; and (4) right knee strain associated with residuals, arthrotomy, left knee, with chondromalacia, osteoarthritis, and scars, rated as 10 percent disabling from December 9, 2009.

The Veteran's disabilities combine to 70 percent, and thereby satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25, 4.26. 

A VA Form 21-8940 submitted in December 2009 shows that the Veteran reported he was educated through two years of college, with other education or training as painter and "barback", before he was too disabled to work.  The form shows that he reported that he was employed from 1998 to 1999 as a glass cutter, from 1999 to 2000 as a laundry worker, and from 2000 to 2003 as a cook.  

During a June 2009 VA examination for hypertensive cardiovascular disease, the Veteran reported that, as a result of this disease, he experienced constant shortness of breath and fatigue.  He reported that his functional impairment included difficulty walking for prolonged periods of time and an inability to participate in physical activities.

On examination, the examiner did not perform a diagnostic stress test on the veteran as this was considered contraindicated due to the Veteran's use of a cane due to weakness to both legs.  Based on reported activities the veteran's METs level pertaining to his cardiac status was estimated to be less than 3.  The EKG showed an abnormal rhythm.  

After examination, on the basis that the Veteran was retired, the examiner opined that the effect of the condition on the Veteran's usual occupation was none.  He also opined that the effect of the condition on the Veteran's daily activity was moderate to severe.

During a December 2009 VA examination of his knees, the Veteran reported that his service connected bilateral knee disabilities manifested symptoms of weakness, stiffness, swelling, giving way, lack of endurance, and pain.  After comprehensive examination of the knees, the examiner opined that the effect of the service-connected bilateral knee disabilities on the Veteran's daily activity was severe.  Because the Veteran was unemployed, the examiner did not provide an opinion as to the effect of the bilateral knee condition on the Veteran's occupation.

An October 2012 VA examination provided findings pertinent to employability from examination of the Veteran's hypertension; hypertensive cardiovascular disease; residuals, arthrotomy, left knee, with chondromalacia, osteoarthritis, and scars; and right knee strain associated with residuals, arthrotomy, left knee, with chondromalacia, osteoarthritis, and scars.  

On examination there was evidence of cardiac hypertrophy, which included abnormal echocardiogram results consistent with mild left ventricular hypertrophy.  An exercise-based METs test was not performed.  The Veteran reported he did not experience symptoms with any level of physical activity.

The examiner opined that the Veteran's heart condition did not impact his ability to work.  The examiner remarked that the Veteran reported feeling light headed when he stood quickly, and denied any cardiac symptomatology.  The examiner noted that review of outpatient medical records since November 1998 showed no documented complaints of angina, dyspnea, fatigue, dizziness or syncope, and none were reported on the present examination.  

On examination of the Veteran's hypertension, his blood pressure readings were 124/90, 126/88, and 122/91.  The report includes a finding that the Veteran had no other pertinent physical findings, complications, conditions, signs or symptoms related to the hypertension. The examiner opined that the Veteran's hypertension did not impact his ability to work.

The report contains diagnoses of osteoarthritis of the knees.  Examination findings included for range of motion studies, stability testing, patellar subluxation/dislocation study, and examination for other knee conditions including meniscal conditions.  The report noted the Veteran had had arthroscopic knee surgery with associated left knee scars that were not painful.  The Veteran used a cane occasionally.  Imaging studies showed the presence of degenerative or traumatic arthritis; and no evidence of patellar subluxation or other significant findings.

The examiner opined that the condition of the knees resulted in an impact on the Veteran's ability to work: the Veteran would be limited in those occupational requirements that include frequent or prolonged periods of walking, lifting or carrying heavy items; ascending or descending stairs or ramps; or squatting.  The Veteran would need to have frequent rest breaks and to avoid prolonged standing.  Any sedentary work place environment would require modifications to allow the Veteran to alternate extending his knees rather than sitting with the knees flexed.

In sum, the examiner concluded that the hypertension was not functionally limiting to employment; the hypertensive heart disease was not functionally limiting to employment; and the osteoarthritis bilateral knees, would functionally limit employment.   

The examiner stated that evaluating the "ability to obtain or maintain substantially gainful employment" was not appropriately addressed by a medical clinician; and was outside the scope of practice and competence of a medical examiner.  The examiner believed that the examiner's appropriate scope of evaluation consisted of providing an opinion of the functional impact/impairment of the service-connected disabilities on the Veteran's employment.

The evidence on file overall indicates that the Veteran has significant difficulties involving his service-connected knees and cardiovascular disabilities.  He was unable to undertake diagnostic stress testing at the June 2009 VA examination due to weakness of the legs, and was apparently also unable to take the test during the October 2012 VA examination.  He has stated that his hypertensive cardiovascular disease is manifested by symptoms of constant shortness of breath and fatigue.  

The June 2009 VA examiner opined that the hypertensive heart disease had a moderate to severe effect on the Veteran's daily activity.  The December 2009 VA examiner opined that the bilateral knee had a severe effect on his daily activity.  Neither examiner provided an opinion as to the effect of the disabilities specifically on the Veteran's employability on the basis that the Veteran was retired or not employed.  

Nevertheless, these opinions that the respective conditions of the hypertensive cardiovascular disease and bilateral knee disabilities each had a severe effect on his daily activities more than suggests there is a corresponding set of severe effects on the Veteran's employability which, in combination, is determinative on the issue of TDIU.  

The October 2012 VA examiner essentially opined that the Veteran would have significant limitations in his ability to work due to his bilateral knee disabilities.

The Veteran would be limited in occupational requirements that included frequent or prolonged periods of walking, lifting or carrying heavy items; ascending or descending stairs or ramps; or squatting.  Certainly, these constitute most physical movements attendant to most occupational settings.  The examiner further opined that the Veteran would need to have frequent rest breaks and avoid prolonged standing.  Even a sedentary work place environment would require modifications and modified behavior because of the knee disabilities.
 
The Veteran asserts that the severity of his hypertension and hypertensive cardiovascular disease have precluded his employment.  In a November 2009 statement, the Veteran indicated that, even though he was taking medication for hypertension, he had a stroke and went to VA to treat the condition.  In his April 2010 notice of disagreement, the Veteran stated that the severity of his hypertensive cardiovascular disease, and the residuals of a stroke due to that hypertension, had made it very difficult to obtain employment.  

While VA has not granted service connection for a stroke that is residual to hypertension, a VA treatment record in January 2006 shows a concomitance of recorded complaints of tingling over the right one-half side of the Veteran's body, findings of high blood pressure readings (153/106), and assessments of hypertension and possible transient ischemic attack/rule out cerebral vascular accident.    

A number of VA treatment records during the appeal period show significantly high levels of blood pressure readings, which is a risk factor for numerous conditions including transient ischemic attack or cerebral vascular accident.

The evidence shows that the Veteran has a number of significant service-connected physical disabilities which, in combination, result in severe impairment and impact employability.  There are no opposing opinions on file on the matter of the Veteran's employability due to the combined totality of his service-connected disabilities.  

The opinions on this matter have been limited to the impact of specific singular disabilities.  However, the opinions clearly demonstrate that the Veteran would have significant difficulties performing any nonsedentary task due to the bilateral knee disabilities and the cardiovascular disabilities.

Further, given the Veteran's service-connected disabilities in combination, his past education and work experience, as well as the debilitating effects of his cardiovascular and bilateral knee disabilities, the preponderance of the evidence does not show that the Veteran could achieve more than marginal employment in the type of work associated with "sedentary" tasks.

The evidence is, at least, in equipoise.  Resolving all reasonable doubt in the Veteran's favor, TDIU is warranted.


ORDER

Entitlement to a total disability rating for compensation based on individual unemployability is granted. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


